DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “512-1” has been used to designate two distinct elements (see Figure 5)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  Claim 11 is dependent upon itself.  Same issue with claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 12 recites the limitation "the pen holding device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claims 13-15 are rejected herewith by virtue of dependency. 

Claim 11 recites “standardized interface” which is a subjective term rendering the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jakoboski (US 2016/0077843) in view of Zaloom (US 2017/0102739).
With respect to claim 1, Jakoboski teaches a pen holding device (Fig. 2, peripheral retention device 110), comprising:
a connector coupled to a receiver to couple the pen holding device to an electronic device (Fig. 2, plug 210 coupled to peripheral securing portion 212 to couple the peripheral retention device 110 to computing device 102).
Jakoboski contemplates physically coupling the peripheral device 1314 to the computing device 1302 using magnetism, however, fails to expressly disclose:
the receiver including a magnet and a pen clip holder, the receiver to couple a pen via the magnet and the pen clip holder.
However, Zaloom discloses:
the receiver including a magnet and a pen clip holder, the receiver to couple a pen via the magnet and the pen clip holder (Para. [0022], [0028]; Fig. 4, electronic pen 14 with an encapsulated matching sheath 12 that uses an inverse magnetic locking 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the pen holding device, as taught by Jakoboski, to incorporate magnetic sheath for coupling the clip of an electronic pen to an accompanying tablet, as taught by Zaloom, in order to provide a more secure coupling between the electronic pen and the tablet (Zaloom: Para. [0006]).

With respect to claim 2, the combination of Jakoboski as modified by Zaloom teaches the device of claim 1, wherein the receiver is unremovably coupled to the connector to prevent a disassembly of the pen holding device (Jakoboski: Fig. 2, peripheral securing portion 212 unremovably coupled to the plug 210).

With respect to claim 3, the combination of Jakoboski as modified by Zaloom teaches the device of claim 1, wherein the pen holding device includes the magnet positioned adjacent to the pen clip holder to couple the pen via both the magnet and the pen clip holder at the same time (Zaloom: Para. [0019], [0028]; Fig. 4, the latch 31 is associated with a magnet that holds the end region of the clip 24 when the clip 24 is located within the sheath 12).

With respect to claim 4, the combination of Jakoboski as modified by Zaloom teaches the device of claim 1, wherein the receiver is to couple a pen clip of the pen to 

With respect to claim 5, the combination of Jakoboski as modified by Zaloom teaches the device of claim 3, wherein the receiver is to, upon coupling the pen clip, limit an orientation of the pen along a longitudinal axis of the pen to secure the coupling between the pen and the receiver (Zaloom: Para. [0006]).

With respect to claim 6, the combination of Jakoboski as modified by Zaloom teaches the device of claim 1, wherein the receiver includes a snap feature to couple and detach the pen (Jakoboski: Para. [0024] – [0025]).

With respect to claim 7, the combination of Jakoboski as modified by Zaloom teaches the device of claim 1, wherein the connector is to couple the pen holding device to the electronic device via a standardized interface of the electronic device (Jakoboski: Para. [0040]).

With respect to claim 8, the combination of Jakoboski as modified by Zaloom teaches the device of claim 7, wherein the connector includes a flexible end disposable against a surface of a standardized interface of the electronic device to removably couple the pen holding device to the electronic device (Jakoboski: Para. [0041]).

claim 9, the combination of Jakoboski as modified by Zaloom teaches the device of claim 8, wherein the connector includes the flexible end, the flexible end forming a U-shaped end (Fig. 7, flexible loop 214).

With respect to claim 10, Jakoboski teaches a system, comprising:
an electronic device (Fig. 3, computing device 102); and
the pen holding device coupled to the electronic device and to removably couple to a pen via a pen holder (Figs. 2-3, peripheral retention device 110, coupled to computing device 102, to removably couple stylus 302)
Jakoboski fails to expressly disclose removable coupling via a magnet and a pen clip holder.
However, Zaloom discloses:
pen holding device to removably couple to a pen via a magnet and a pen clip holder (Para. [0022], [0028]; Fig. 4, electronic pen 14 with an encapsulated matching sheath 12 that uses a magnetic locking mechanism with a depression at the tip of the clip for latching the pen 14 to the latch 31 of sheath 12).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the pen holding device, as taught by Jakoboski, to incorporate magnetic sheath for coupling the clip of an electronic pen to an accompanying tablet, as taught by Zaloom, in order to provide a more secure coupling between the electronic pen and the tablet (Zaloom: Para. [0006]).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jakoboski in view of Zaloom, as applied to claims 1-10 above, and further in view of Suemori (JP 2005/235570A)
With respect to claim 11, the combination of Jakoboski as modified by Zaloom teaches the system of claim 11, wherein the electronic device includes a plurality of standardized interfaces (Jakoboski: Fig. 3, power and USB ports of the computing device 102), and wherein the pen holding device includes a plurality of connectors (Jakoboski: Fig. 2, plug 210 and flexible loop 214 as connectors).
Jakoboski and Zaloom fail to expressly disclose each of the plurality of connectors is to be coupled to a respective standardized interface of the electronic device.
However, Suemori discloses each of the plurality of connectors is to be coupled to a respective standardized interface of the electronic device (Suemori: Para. [0012]; Fig. 4, connector 40 includes a lock 42 and connector body 41 integrally formed).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the pen holding device, as taught by Jakoboski and Zaloom, to incorporate a lock portion integrally formed with the connector, as taught by Suemori, in order to prevent the supply of power and the theft of the electronic equipment (Suemori: Para. [0003]).

With respect to claim 12, the combination of Jakoboski as modified by Zaloom and Suemori teaches the system of claim 12, wherein at least one of the plurality of connectors includes a flexible end that is to provide spring tension to couple the pen 

With respect to claim 13, the combination of Jakoboski as modified by Zaloom and Suemori teaches the system of claim 12, wherein at least some of the plurality of standardized interfaces includes different form factors (Suemori: Fig. 4, lock throttle 52 and inlet 31).

With respect to claim 14, the combination of Jakoboski as modified by Zaloom and Suemori teaches the system of claim 12, wherein the plurality of standardized interfaces includes at least one of:
a high definition multimedia interface (HDMI) standardized interface;
a micro secure digital (SD) card standardized interface;
a kensington lock standardized interface;
a cable lock standardized interface; or
a universal serial bus (USB) standardized interface (Jakoboski: Fig. 2; Para. [0040], USB ports, Thunderbolt®, communication ports, etc.).

With respect to claim 15, the combination of Jakoboski as modified by Zaloom and Suemori teaches the system of claim 14, wherein the pen holding device includes two connectors, a first connector is to be coupled to the cable lock standardized interface (Suemori: Fig. 4, lock 42 as a first connector), and a second connector is to be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRYAN EARLES/Primary Examiner, Art Unit 2625